UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6754



GUY LANCASTER RICHMOND,

                                              Plaintiff - Appellant,

          versus

MARYLAND CORRECTIONAL INSTITUTION;        PRISON
HEALTH SERVICES, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CA-
96-808-WMN)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Guy Lancaster Richmond, Appellant Pro Se. Joseph Barry Chazen,
Mindy S. Kursban, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSEN-
BAUM, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Rich-
mond v. Maryland Correctional Institution, No. CA-96-808-WMN (D.

Md. May 1, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2